Citation Nr: 1015405	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-42 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  A review of the record 
shows the Veteran was provided VCAA notice in February 2004 
and June 2008.  He was notified that the VCAA notice 
requirements applied to all elements of a claim in May 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, additional evidence pertinent to the issue on 
appeal was added to the claims file subsequent to the March 
2008 supplemental statement of the case.  As the Veteran has 
not waived agency of original jurisdiction consideration of 
the new evidence, this matter must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2009).

The Board also notes that the Veteran contends that he has 
left knee symptoms including pain, weakness, nerve damage, 
instability, and hyperextension that warrant an increased 
rating.  A July 2004 private neurological report noted the 
Veteran complained of bilateral knee pain, as well as pain 
and numbness in the bilateral legs and feet.  On neurological 
testing, multiple left side abnormalities were noted.  A 
September 2004 magnetic resonance imaging (MRI) scan revealed 
findings suggestive of a strain or partial tear of the medial 
collateral ligament, a small focal articular defect in the 
medial articular surface of the patella, prepatellar 
bursitis, and a small Baker's cyst.  

A January 2005 VA outpatient medical report noted a well-
healed transverse scar over the anterior patella.  The 
Veteran's left knee range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  There was no effusion, 
erythema, edema, or synovitis.  The knee was stable with 
Lachman's test, anterior drawer test, posterior drawer test, 
varus stressing, and valgus stressing.  The Veteran ambulated 
with an antalgic gait and carried a cane in his right hand.  
McMurray's test was negative and there was no tenderness on 
palpation.  After a review of a November 2004 MRI report, the 
examiner concluded that there was no orthopedic etiology for 
the Veteran's pain.  A neurological examination was 
recommended.

On VA joints examination in February 2008 the Veteran 
complained of constant left knee pain at a level of 9 on a 
scale from 1 to 10, with stiffness and swelling.  He reported 
occasional locking, but denied instability.  On physical 
examination his gait was antalgic and he used a quad-cane to 
ambulate.  On range of motion testing, the Veteran's left 
knee was guarded, with flexion to 115 degrees and extension 
to 0 degrees.  There was no crepitus or instability noted, 
but the Veteran was unable to do deep-knee bends.  X-ray 
examination showed early degenerative osteoarthritis of the 
bilateral knees.  The diagnosis was early degenerative 
osteoarthritis of the bilateral knees with previous left 
patellar bursectomy.  The examiner stated that the Veteran's 
functional loss due to pain was moderate and that functional 
loss was moderately severe on repetitive use and/or flare-ups 
due to pain, fatigue, and weakness.

A December 2008 VA outpatient medical report noted the 
Veteran wanted a knee replacement, but was not considered a 
candidate for the surgery by the VA orthopedic department 
"as his problem [may be] neuropathic, rather than joint."  
On physical examination, the Veteran's knee appeared stable 
on Lachman testing, anterior drawer testing, and valgus 
maneuvers.  There were mild hypertrophic changes of the left 
knee.  The Veteran had mild crepitus in both knees, but a 
full range of motion.  There was some left thigh muscle 
atrophy.  The assessment was osteoarthritis.  The examiner 
stated that a total knee replacement was "unsure" due to 
"minor changes to last MRI.  He may have a polyneuropathy 
that may preclude ortho[pedic] surgery."  The examiner noted 
that MRI and electromyography (EMG) studies would be obtained 
and that a neurology work-up should be considered because it 
appeared he had neuropathy.  There is no indication, however, 
that these studies were completed.

A December 2008 VA X-ray examination report stated that on 
views of the Veteran's knees, there were small osteophytes 
from the poles of the patella.  No fracture, dislocation, or 
joint effusion was identified, and the joint spaces were 
unremarkable.  The report stated that there had been no 
significant changes since the previous examination.  The 
impression was minimal degenerative changes.

A July 2009 VA medical examination report stated that the 
Veteran's medical records had been reviewed.  The Veteran 
complained of left knee "jumping," numbness, and tingling 
all the way up his left leg.  The report stated that the 
Veteran's walking was limited by back pain, but that he could 
ride a stationary bike without difficulty.  On examination, 
the Veteran had normal motor strength in both legs, and no 
foot drop.  On MRI examination of the Veteran's left knee, 
the joint spaces and menisci were normal and the ligaments 
were intact.  The diagnosis was insufficient evidence of 
neuropathy due to the left knee joint.  The examiner stated 
that there was "no documentation in his VA orthopedic 
medical records of neuropathy with a medical connection to 
his left knee."  The examiner also stated that 
electromyography and nerve conduction velocity test results 
did not have a clinical correlation with the Veteran's knee 
joint.

An August 2009 VA joints examination report noted the Veteran 
complained of left knee instability.  On physical 
examination, the Veteran had left knee range of motion of 140 
degrees of flexion and 0 degrees of extension.  There was 
objective evidence of pain on active motion.  There were no 
additional limitations after repetitive motion.  The 
examiner, in essence, noted the claims file was not available 
for review.  In light of the inconsistent medical opinions of 
record, the Board finds that an additional examination is 
required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his left knee 
disability since December 2008.  After 
the Veteran has signed any appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts should be 
taken to obtain all pertinent VA 
treatment records dated after 
December 4, 2008.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to the current nature and 
extent of his service-connected left knee 
disability.  The examiner should identify 
all present orthopedic and neurologic 
manifestations of the service-connected 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
An explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

The examination should be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Joint 
Examinations, revised on December 9, 
2009.   

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


